DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been  timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. Applicant's submission filed on 06/30/2021 has been entered.
Response to Applicant’s Arguments

Applicant's arguments with respect to claims 1 and 11 have been considered but are not persuasive.
	Regarding Claim 11, previously rejected under under 35 U.S.C. 102(a)(1) as being unpatentable over Burns. (US 20020121989 A1, hereafter referred to as Burns), Applicant argued on 7-9 in Applicant’s REMARKS, that, 
Quote:  
Independent claim 11, as presented, is directed to a method for providing vehicle- trajectory information, the method including the features of:
reading in at least one item of inertial information from an inertial sensor of a vehicle that indicates at least one parameter of a movement of the vehicle during travel, the at least one item of inertial information including at least one of a velocity of the vehicle, or an acceleration of the vehicle;
reading in location information from at least one of: a position sensor 
determining the vehicle-trajectory information using the inertial information and the location information, the vehicle-trajectory information representing the movement of the vehicle at the position.

Burns does not disclose at least the above-highlighted claim features.

Burns discusses, in cited para. 47, a user portion 104 having a position locator 114 to identify a current position, i.e., latitude and longitude, and a corresponding time stamp, as follows (emphasis added below):
[0047] The user portion 104 includes the user portion receiver 112, which receives the traffic alert information from the server portion 102. The combination of the server portion transmitter 110 and the user portion receiver 112 preferably form a communication device 120. The user portion also includes a position locator 114 for determining a time-stamped position of the user portion. The
position locator 114 includes a means for identifying a current position preferably including a latitude and longitude location along with a position time-stamp.
This same paragraph indicates that the position locator 114 may be a GPS, laser or inertial positioning equipment, as follows (emphasis added below):
Non-limiting examples of the position locator 114 include, but are not limited to, a Global Positioning System (GPS), laser or inertial positioning equipment, and roadside electronic markers that identify a current position....

In the next para. 0048, Burns indicates that this position and corresponding time stamp can be used to calculate a trajectory, which can include speed and direction (emphasis added below):
The user portion processor 116 receives position data from the position locator 114 to derive a time-stamped estimate of the vehicle's location. The user portion processor 116 calculates the vehicle trajectory based upon the time at which the vehicle passes through certain locations or the pattern of movement as determined by the sequence of positions of the vehicle. The vehicle trajectory includes speed and direction to form a velocity vector. To determine if there is a potential alarm for this vehicle, the user portion processor 116 would also need to perform, at a minimum, steps including:
Burns therefore does not disclose the claimed reading in at least one item of inertial information from an inertial sensor of a vehicle that indicates at least one parameter of a movement of the vehicle during travel, the at least one item of inertial information including at least one of a velocity of the vehicle, or an acceleration of the vehicle; as Burns is silent reading in inertial information from an inertial sensor including a velocity or acceleration of a vehicle-instead, as discussed above, Burns merely detects a position and corresponding time stamp.
Burns thus also does not disclose the claimed determining the vehicle-trajectory information using the inertial information and the location information, the vehicle-trajectory information representing the movement of the vehicle at the position, as Burns, as discussed above, is silent regarding determining a trajectory using inertial information from an inertial sensor, including a velocity or acceleration of a vehicle-instead, as discussed above, Burns calculates the trajectory (including speed and direction) using the detected position and corresponding time stamp.

Chen, Suarez and Krishna do not remedy these deficiencies, and are not relied upon by the Final Office Action as doing so.
Therefore independent claims 11, 14, 18 and 19, which each include the above-discussed or substantially similar features, as well as their dependent claims, are not anticipated by Burns, and are patentable over the cited combinations of Burns, Chen, Suarez and Krishnan, and withdrawal of these rejections is respectfully requested.

In addition to the above, with further respect to the rejection of claim 14, this claim also includes the features of:
comparing, by the server, the first item of vehicle-trajectory information to at least one item of reference-trajectory information, to determine a first item of pothole information;
comparing, by the server, the second item of vehicle-trajectory information to the at least one item of reference-trajectory information, in order to determine a second item of pothole information; and
providing, by the server, locating information which indicates a position of a located pothole, if the first pothole information and the second pothole information indicate a pothole.

Neither Burns nor Suarez compares vehicle trajectory information to reference trajectory information to determine pothole information. Burns as discussed above calculates trajectory information, but is silent regarding determining pothole information. Suarez discusses determining surface non-uniformity using incident radio waves. Neither Burns nor Suarez 
End of Quote. 
Applicant’s aforementioned arguments in regards to rejections to claims 11 under the 35 USC 102 have been fully considered but they are not persuasive.  

Claim Objections
Claim 14 is  objected to because of the following informalities:
Claim 14 states “reading, by the server, in at least one second item of vehicle-trajectory information based on inertial information from an intertial internal sensor …”
wherein, “intertial” should be spelled as “inertial”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 11-12, 18-19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 20020121989 A1, hereafter referred to as Lindsay), further in view of Lindsay (US 20170024938 A1, hereafter referred to as Lindsay). 
Regarding claim 11, Burns teaches
(Currently Amended) A method for providing vehicle-trajectory information, (Burns, [0013] c. calculating a vehicle trajectory based on the received time-stamped position) the method comprising:
determining the vehicle-trajectory information using the inertial information (Burns, [0048] The vehicle trajectory includes speed and direction to form a velocity vector.) and the location information, (Burns, [0013] c. calculating a vehicle trajectory based on the received time-stamped position;) the vehicle-trajectory information representing the movement of the vehicle at the position. (Burns, [0048] The user portion processor 116 calculates the vehicle trajectory based upon the time at which the vehicle passes through certain locations or the pattern of movement as determined by the sequence of positions of the vehicle. The vehicle trajectory includes speed and direction to form a velocity vector.)
	Burns does not specifically teach using inertial sensors onboard of the vehicle for 
reading in at least one item of inertial information from an inertial sensor of a vehicle that indicates at least one parameter of a movement of the vehicle during travel, the at least one item of inertial information including at least one of: a velocity of the vehicle, or an acceleration of the vehicle; and 

	Lindsay, however, teaches using inertial sensors on board of the vehicle for,
reading in at least one item of inertial information from an inertial sensor of a vehicle that indicates at least one parameter of a movement of the vehicle during travel, the at least one item of inertial information including at least one of: a velocity of the vehicle, or an acceleration of the vehicle; (Lindsay in-vehicle sensors 35, 37, and wheel speed sensors to detect velocity and acceleration of the vehicle, as in Par. [0047], [0048], and [0049]. 
[0047]...Various sensors 35 37 may be used to determine the various driving activities indicating acceleration and deceleration. Sensor 35 37 input is received. In certain configurations, sensors 35 37 are affixed directly to the vehicle 08. 
[0048] Representative sensors may include inertial sensors 35 (e.g. accelerometers, gyroscopes, and the like), wheel speed sensors, differential speed sensors, global navigation satellite systems such as GPS 37, ... The sensors may provide information related to the vehicle, such as speed, …or other direct or indirect measures of location or velocity.
[0049]...the sensors may be included in the vehicle 08.)
reading in location information from at least one of: a position sensor of the vehicle, or a navigation system of the vehicle; which indicates the position of the vehicle during the movement; (Lindsay in-vehicle sensors 35 and 37 to detect location and position of the vehicle, as in Par. [0047], [0048], and [0049]. 
acceleration and deceleration. Sensor 35 37 input is received. In certain configurations, sensors 35 37 are affixed directly to the vehicle 08. 
[0048] Representative sensors may include inertial sensors 35 (e.g. accelerometers, gyroscopes, and the like), wheel speed sensors, differential speed sensors, global navigation satellite systems such as GPS 37, and/or any other appropriate sensors. The sensors may provide information related to the vehicle, such as speed, …or other direct or indirect measures of location or velocity.
[0049]...the sensors may be included in the vehicle 08.)
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine and modify the invention of Burns with the teachings of Lindsay by taking into account using inertial sensors on board of the vehicle to detect and collect vehicle velocity and acceleration. Benefits of using onboard sensors include increasing data accuracy and reducing the time in collecting the data, which will enable faster and more accurate response on the road for the vehicle to avoid obstacles, accidents, and vehicle maintenance costs.  

Regarding claim 12, Burns teaches 
(Previously Presented) The method of claim 11, wherein the at least one parameter indicates a horizontal movement of the vehicle.  (Burns, [0048] The user portion processor 116 receives position data from the position locator 114 to derive a time-stamped estimate of the vehicle's location. The user portion processor 116 calculates the vehicle trajectory based upon the time at which the vehicle passes through certain locations or the pattern of movement as determined by the sequence of positions of the vehicle.)

Regarding claim 18, Burns teaches 
(Currently Amended) An apparatus for providing vehicle-trajectory information, comprising: 
a device configured to perform the following: (Burns, [0048]  The user portion processor 116 calculates the vehicle trajectory based upon the time at which the vehicle passes through certain locations or the pattern of movement as determined by the sequence of positions of the vehicle. The vehicle trajectory includes speed and direction to form a velocity vector.)
determining the vehicle-trajectory information using the inertial information (Burns, [0048] The vehicle trajectory includes speed and direction to form a velocity vector.) and the location information, (Burns, [0013] c. calculating a vehicle trajectory based on the received time-stamped position;) the vehicle-trajectory information representing the movement of the vehicle at the position. (Burns, [0048] The user portion processor 116 calculates the vehicle trajectory based upon the time at which the vehicle passes through certain locations or the pattern of movement as determined by the sequence of positions of the vehicle. The vehicle trajectory includes speed and direction to form a velocity vector.)
Burns does not specifically teach using, onboard of the vehicle, 
a device configured to perform the following:
reading in at least one item of inertial information from an inertial sensor of a vehicle that indicates at least one parameter of a movement of the vehicle during travel, the at least one item of inertial information including at least one of: a velocity of the vehicle, or an acceleration of the vehicle;
reading in location information from at least one of: a position sensor of the vehicle, or a navigation system of the vehicle; which indicates the position of the vehicle during the movement; and
Lindsay, however, teaches using, onboard of the vehicle, 
a device configured to perform the following:
reading in at least one item of inertial information from an inertial sensor of a vehicle that indicates at least one parameter of a movement of the vehicle during travel, the at least one item of inertial information including at least one of: a velocity of the vehicle, or an acceleration of the vehicle; (Lindsay in-vehicle sensors 35, 37, and wheel speed sensors to detect velocity and acceleration of the vehicle, as in Par. [0047], [0048], and [0049]. 
[0047]...Various sensors 35 37 may be used to determine the various driving activities indicating acceleration and deceleration. Sensor 35 37 input is received. In certain configurations, sensors 35 37 are affixed directly to the vehicle 08. 
[0048] Representative sensors may include inertial sensors 35 (e.g. accelerometers, gyroscopes, and the like), wheel speed sensors, differential speed sensors, global navigation satellite systems such as GPS 37, ... The sensors may provide information related to the vehicle, such as speed, …or other direct or indirect measures of location or velocity.
[0049]...the sensors may be included in the vehicle 08.) and
reading in location information from at least one of: a position sensor of the vehicle, or a navigation system of the vehicle; which indicates the position of the vehicle during the movement;  (Lindsay in-vehicle sensors 35 and 37 to detect location and position of the vehicle, as in Par. [0047], [0048], and [0049]. 
[0047]...Various sensors 35 37 may be used to determine the various driving activities indicating acceleration and deceleration. Sensor 35 37 input is received. In certain configurations, sensors 35 37 are affixed directly to the vehicle 08. 
[0048] Representative sensors may include inertial sensors 35 (e.g. accelerometers, gyroscopes, and the like), wheel speed sensors, differential speed sensors, global navigation satellite systems such as GPS 37, and/or any other appropriate sensors. The sensors may provide information related to the vehicle, such as speed, …or other direct or indirect measures of location or velocity.
[0049]...the sensors may be included in the vehicle 08.)
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine and modify the invention of Burns with the teachings of Lindsay by taking into account using inertial sensors on board of the vehicle to detect and collect vehicle velocity and acceleration. Benefits of using onboard sensors include increasing data accuracy and reducing the time in collecting the data, which will enable faster and more accurate response on the road for the vehicle to avoid obstacles, accidents, and vehicle maintenance costs.  

Regarding claim 19, Burns teaches
	(Currently Amended) A non-transitory computer readable medium having a computer program, which is executable by a processor to cause a method for providing vehicle-trajectory information to be performed, the method comprising: (Burns, [0065] memory storage area by user portion processor.  [0019] includes an input device, and the memory storage area further including a database.; [0048] The user portion processor 116 calculates the vehicle trajectory based upon the time at which the vehicle passes through certain locations or the pattern of movement as determined by the sequence of positions of the vehicle.)
determining the vehicle-trajectory information using the inertial information (Burns, [0048] The vehicle trajectory includes speed and direction to form a velocity vector.) and the location information, (Burns, [0013] c. calculating a vehicle trajectory based on the received time-stamped position;) the vehicle-trajectory information representing the movement of the vehicle at the position. (Burns, [0048] The user portion processor 116 calculates the vehicle trajectory based upon the time at which the vehicle passes through certain locations or the pattern of movement as determined by the sequence of positions of the vehicle. The vehicle trajectory includes speed and direction to form a velocity vector.)
Burns does not specifically teach using inertial sensors onboard of the vehicle for,
reading in at least one item of inertial information from an inertial sensor of a vehicle that  indicates at least one parameter of a movement of the vehicle during travel, the at least one item of inertial information including at least one of: a velocity of the vehicle, or an acceleration of the vehicle;
reading in location information from at least one of: a position sensor of the vehicle, or a navigation system of the vehicle; which indicates the position of the vehicle during the movement;
	Lindsay, however, teaches using inertial sensors on board of the vehicle for,
reading in at least one item of inertial information from an inertial sensor of a vehicle that indicates at least one parameter of a movement of the vehicle during travel, the at least one item of inertial information including at least one of: a velocity of the vehicle, or an acceleration of the vehicle; (Lindsay in-vehicle sensors 35, 37, and wheel speed sensors to detect velocity and acceleration of the vehicle, as in Par. [0047], [0048], and [0049]. 
[0047]...Various sensors 35 37 may be used to determine the various driving activities indicating acceleration and deceleration. Sensor 35 37 input is received. In certain configurations, sensors 35 37 are affixed directly to the vehicle 08. 
[0048] Representative sensors may include inertial sensors 35 (e.g. accelerometers, gyroscopes, and the like), wheel speed sensors, differential speed sensors, global navigation satellite systems such as GPS 37, ... The sensors may provide information related to the vehicle, such as speed, …or other direct or indirect measures of location or velocity.
[0049]...the sensors may be included in the vehicle 08.)
reading in location information from at least one of: a position sensor of the vehicle, or a navigation system of the vehicle; which indicates the position of the vehicle during the movement; (Lindsay in-vehicle sensors 35 and 37 to detect location and position of the vehicle, as in Par. [0047], [0048], and [0049]. 
[0047]...Various sensors 35 37 may be used to determine the various driving activities indicating acceleration and deceleration. Sensor 35 37 input is received. In certain configurations, sensors 35 37 are affixed directly to the vehicle 08. 
[0048] Representative sensors may include inertial sensors 35 (e.g. accelerometers, wheel speed sensors, differential speed sensors, global navigation satellite systems such as GPS 37, and/or any other appropriate sensors. The sensors may provide information related to the vehicle, such as speed, …or other direct or indirect measures of location or velocity.
[0049]...the sensors may be included in the vehicle 08.)
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine and modify the invention of Burns with the teachings of Lindsay by taking into account using inertial sensors on board of the vehicle to detect and collect vehicle velocity and acceleration. Benefits of using onboard sensors include increasing data accuracy and reducing the time in collecting the data, which will enable faster and more accurate response on the road for the vehicle to avoid obstacles, accidents, and vehicle maintenance costs.  

Regarding claim 26, Burns does not explicitly teach
(New) The method of claim 11, wherein the reading in the at least one item of inertial information from the inertial sensor is separate from the reading in the location information from the at least one of the position sensor of the vehicle or the navigation system of the vehicle. 
Lindsay however teaches,
(New) The method of claim 11, wherein the reading in the at least one item of inertial information from the inertial sensor is separate from the reading in the location information from the at least one of the position sensor of the vehicle or the navigation system of the vehicle. (Lindsay multiple sensors in Par. [0048] and collecting sensor data either as raw data, or converted the data as in Par. [0050], with a time delay used for [0048] Representative sensors may include inertial sensors 35 …, global navigation satellite systems such as GPS 37, and/or any other appropriate sensors. The sensors may provide information related to the vehicle, such as speed, … or other direct or indirect measures of location or velocity.; and [0050] In certain configurations, the sensor module 76 provides output in the form of raw sensor values. In certain configurations, the sensor module 76 provides output in the form of the received sensor data converted into speed, inertia, location, or other values for later processing. …)
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine and modify the invention of Burns with the teachings of Lindsay by taking into account using inertial sensors on board of the vehicle to detect and collect vehicle location and position separately. Benefits of doing so include providing flexibility in the format and accuracy of data collection for downstream processing, which will enable faster and more accurate response on the road for the vehicle to avoid obstacles, accidents, and vehicle maintenance costs.  

	Claim 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burns, further in view of Lindsay and Chen (US 20030002713 A1, hereafter referred to as Chen). 
Regarding claim 13, Burns teaches, 
(Previously Presented) The method of claim 11, (as aforementioned under Claim Rejections - 35 USC § 102, Regarding Claim 11).  
, wherein the at least one parameter indicates a vertical movement of the vehicle.   
Chen, however, teaches wherein the at least one parameter indicates a vertical movement of the vehicle. (Chen teaches, [0016] FIG. 6 is an illustration of vertical motion estimation using a one-dimensional optical flow method; [0017] FIG. 7 is a graphical depiction of examples of vertical image motion estimation; [0008] wherein the tracking of horizontal edge projection vectors is assisted by using one or both of the following, vertical motion compensation or forward motion compensation. The vertical motion compensation helps predict where the tracked horizontal edge projection vectors will be located on successive image inputs by compensating for vertical motion. ).
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Burns with the teachings of Chen by taking into account how to estimate, or measure, the at least one parameter  (Chen, vertical motion compensation) indicates a vertical movement of the vehicle. This measurement of vertical motion can be used to determine relative distance and speed of an object (such as a pothole), and be considered in determining avoidance trajectory. (Chen, (57) [Abstract] The horizontal edge projection 206 and the vertical motion estimation 202 are combined in a horizontal segmentation and tracking element 208, and forwarded to an object parameter estimation element 210 where the object's distance and height are estimated. This data is combined in a fusion with radar detection element 212. By correctly matching the overhead objects sensed by the radar and video camera, the proximity and relative speed can be ascertained. Once overhead objects have been identified they can be isolated and not considered for collision avoidance purposes.)  Benefits of avoiding potholes include reducing wear-and-tear of the vehicle and . (Chen, [0005] The present invention provides a robust method and apparatus that effectively warns users when there is a potential for collision)

Regarding claim 20, Burns teaches, 
(Previously Presented) The computer readable medium of claim 19, (as aforementioned under Claim Rejections - 35 USC § 102, Regarding Claim 19) wherein the at least one parameter indicates at least one of a horizontal movement of the vehicle (as aforementioned under Claim Rejections - 35 USC § 102, Regarding Claim 19).
Burns does not explicitly teaches how to indicate a vertical movement of the vehicle. 
Chen, however in the same art of endeavor, teaches, indicate a vertical movement of the vehicle. (Chen, [0017] FIG. 7 is a graphical depiction of examples of vertical image motion estimation; and [0008] the tracking of horizontal edge projection vectors is assisted by using one or both of the following, vertical motion compensation or forward motion compensation. The vertical motion compensation helps predict where the tracked horizontal edge projection vectors will be located on successive image inputs by compensating for vertical motion.)
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine and modify the invention of Burns with the teachings of Chen by taking into account using at least one parameter (Chen, vertical motion compensation) to estimate or indicate a vertical movement of the vehicle This measurement of vertical motion can be used to determine relative distance and speed of an object (such as a pothole), and be considered in determining avoidance trajectory. (Chen, (57) [Abstract] The horizontal edge projection 206 and the vertical motion estimation 202 are combined in a horizontal segmentation and tracking element 208, and forwarded to an object parameter estimation element 210 where the object's distance and height are estimated. This data is combined in a fusion with radar detection element 212. By correctly matching the overhead objects sensed by the radar and video camera, the proximity and relative speed can be ascertained. Once overhead objects have been identified they can be isolated and not considered for collision avoidance purposes.) Benefits of avoiding potholes include reducing wear-and-tear of the vehicle and avoiding collisions. (Chen, [0005] The present invention provides a robust method and apparatus that effectively warns users when there is a potential for collision)

	Claim 14-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Burns, further in view of Lindsay, and Suarez (US 20170248695 A1, hereafter referred to as Suarez). 
Regarding claim 14, 
Applicant’s aforementioned arguments in regards to rejections to claims 14 under the 35 USC 103 have been fully considered but they are not persuasive.  
Specifically, Burns teaches  
(Currently Amended) A method for locating a pothole, the method comprising: (Burns does not specifically teach locating a pothole, which will be addressed.)
comparing, by the server, (Burns teaches “by the server” as processing by the user portion (i.e. server) 104 in Fig. 1 and in Par. [0008] …The user portion includes a user portion receiver in communication with the server portion to receive the transmitted traffic alert information in the user portion,...) the first item of vehicle-trajectory information to at least one item of reference-trajectory information, to determine a first item of pothole information; (Burns teaches first items of a trajectory and creating a reference-trajectory through [0008]  The user portion processor also sums and stores the time-stamped positions for later reference; Burns teaches first coordinate of the position information of vehicle trajectory, GPS, inertial equipment (sensors, etc.) in  [0047] The user portion 104 includes the user portion receiver 112, which receives the traffic alert information from the server portion 102. The combination of the server portion transmitter 110 and the user portion receiver 112 preferably form a communication device 120. The user portion also includes a position locator 114 for determining a time-stamped position of the user portion. The position locator 114 includes a means for identifying a current position preferably including a latitude and longitude location along with a position time-stamp. Non-limiting examples of the position locator 114 include, but are not limited to, a Global Positioning System (GPS), laser or inertial positioning equipment, and roadside electronic markers that identify a current position.; Burns teaches creating a vehicle trajectory in [0048]  The user portion processor 116 calculates the vehicle trajectory based upon the time at which the vehicle passes through certain locations or the pattern of movement as determined by the sequence of positions of the vehicle. The vehicle trajectory includes speed and direction to form a velocity vector; Burns teaches comparing trajectory in [0015] e. correlating the traffic alert along the predicted vehicle route by comparing the received traffic alert information location and the predicted vehicle route to correlate if the received traffic alert information location and the predicted vehicle route coincide;)
comparing, by the server, (Burns teaches “by the server” as processing by the user portion (i.e. server) 104 in Fig. 1 and in Par. [0008] …The user portion includes a user portion receiver in communication with the server portion to receive the transmitted traffic alert information in the user portion,...) the second item of vehicle-trajectory information to the at least one item of reference-trajectory information, in order to determine a second item of pothole information;  (Burns teaches second items of a trajectory and creating a reference-trajectory in [0008]  The user portion processor also sums and stores the time-stamped positions along the route in the historical route database for later reference; Burns teaches second coordinate of the position information of vehicle trajectory, GPS, inertial equipment (sensors, etc.) in  [0047] The user portion 104 includes the user portion receiver 112, which receives the traffic alert information from the server portion 102. The combination of the server portion transmitter 110 and the user portion receiver 112 preferably form a communication device 120. The user portion also includes a position locator 114 for determining a time-stamped position of the user portion. The position locator 114 includes a means for identifying a current position preferably including a latitude and longitude location along with a position time-stamp. Non-limiting examples of the position locator 114 include, but are not limited to, a Global Positioning System (GPS), laser or inertial positioning equipment, and roadside electronic markers that identify a current position.; Burns teaches creating a vehicle trajectory in [0048]  The user portion processor 116 calculates the vehicle trajectory based upon the time at which the vehicle passes through certain locations or the pattern of movement as determined by the sequence of positions of the vehicle. The vehicle trajectory includes speed and direction to form a velocity vector; Burns teaches comparing trajectory through [0015] e. correlating the traffic alert along the predicted vehicle route by comparing the received traffic alert information location and the predicted vehicle route to correlate if the received traffic alert information location and the predicted vehicle route coincide;) and
Burns does not explicitly teach:
“a pothole”, as in 
A method for locating a pothole
to determine a first item of pothole information—as in “comparing, by the server, the first item of vehicle-trajectory information to at least one item of reference-trajectory information, to determine a first item of pothole information;”
in order to determine a second item of pothole information—as in “comparing, by the server, the second item of vehicle-trajectory information to the at least one item of reference-trajectory information, in order to determine a second item of pothole information;” and
providing locating information which indicates a position of a located pothole, if the first pothole information and the second pothole information indicate a pothole.; as in “providing, by the server, locating information which indicates a position of a located pothole, if the first pothole information and the second pothole information indicate a pothole.”
“inertial internal sensor” reading velocity, acceleration, and location, as in 
reading in, by a server, a first item of vehicle-trajectory information based on inertial information from an inertial internal sensor of a first vehicle and location information from at least one of: a position sensor of the first vehicle, or a navigation system of the first vehicle; which represents a first movement of a first vehicle at a position; the inertial information from the inertial sensor of the first vehicle including at least one of: a velocity of the first vehicle, or an acceleration of the first vehicle;
reading, by the server, in at least one second item of vehicle-trajectory information based on inertial information from an inertial internal sensor of a second vehicle and location information from at least one of: a position sensor of the second vehicle, or a navigation system of the second vehicle; which represents a second movement of the first vehicle or of a second vehicle at the position; the inertial information from the inertial sensor of the second vehicle including at least one of: a velocity of the second vehicle, or an acceleration of the second vehicle;

Suarez, however, in the same art of endeavor, teaches “pothole” as in: 
A.1) A method for locating a pothole (Suarez, [0005] The method additionally comprises determining if the surface has a non-uniformity through use of the first incident radio wave, the second incident radio wave, the first reflected radio wave, and the second reflected radio wave.)
A.2) to determine a first item of pothole information (Suarez, [0005] The method additionally comprises determining if the surface has a non-uniformity through use of the first incident radio wave, the second incident radio wave, the first reflected radio wave, and the second reflected radio wave. The first reflected radio wave is received after the first incident radio wave is emitted and after the second incident radio wave is emitted and the second reflected radio wave is received after the first incident radio wave is emitted and after the second incident radio wave is emitted.)
A.3) in order to determine a second item of pothole information (Suarez, [0005] The method additionally comprises determining if the surface has a non-uniformity through use of second incident radio wave, the first reflected radio wave, and the second reflected radio wave. The first reflected radio wave is received after the first incident radio wave is emitted and after the second incident radio wave is emitted and the second reflected radio wave is received after the first incident radio wave is emitted and after the second incident radio wave is emitted.)
A.4) providing, by the server, (Burns teaches “by the server” as processing by the user portion (i.e. server) 104 in Fig. 1 and in Par. [0008] …The user portion includes a user portion receiver in communication with the server portion to receive the transmitted traffic alert information in the user portion,...), locating information which indicates a position of a located pothole, if the first pothole information and the second pothole information indicate a pothole. (Suarez, [0005] The method additionally comprises determining if the surface has a non-uniformity through use of the first incident radio wave, the second incident radio wave, the first reflected radio wave, and the second reflected radio wave; and [0035] Aspects disclosed herein can relate to the field of radio wave scanning, detection, and measurement. In accordance with these aspects, radio waves can be applied to determine, from a safe distance, a presence of the non-uniformity 130 in the surface. One possible commercial application is for the automotive industry—as an after-market or built-in module for detecting potholes.).
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine and modify the teaches of Burns, in view teaches of Suarez by taking into account the aforementioned teachings of A.a to A.d by Suarez to determine and avoid potholes for the benefits of training expert drivers and creating AI training algorithms, and alerting other drivers in reducing wear-and-tear of the vehicle and avoiding collisions.
Further, Lindsay, in the same art of endeavor, teaches using onboard sensors, as for: 
B.1) reading in, by a server, (Burns teaches “by the server” as processing by the user portion (i.e. server) 104 in Fig. 1 and in Par. [0008] …The user portion includes a user portion receiver in communication with the server portion to receive the transmitted traffic alert information in the user portion,...) a first item of vehicle-trajectory information the first item of vehicle-trajectory information to at least one item of reference-trajectory information, to determine a first item of pothole information; (Burns teaches first items of a trajectory and creating a reference-trajectory through [0008]  The user portion processor also sums and stores the time-stamped positions along the route in the historical route database for later reference; Burns teaches first coordinate of the position information of vehicle trajectory, GPS, inertial equipment (sensors, etc.) in  [0047] The user portion 104 includes the user portion receiver 112, which receives the traffic alert information from the server portion 102. The combination of the server portion transmitter 110 and the user portion receiver 112 preferably form a communication device 120. The user portion also includes a position locator 114 for determining a time-stamped position of the user portion. The position locator 114 includes a means for identifying a current position preferably including a latitude and longitude location along with a position time-stamp. Non-limiting examples of the position locator 114 include, but are not limited to, a Global Positioning System (GPS), laser or inertial positioning equipment, and roadside electronic markers that identify a current position.; Burns further teaches creating a vehicle trajectory in [0048]  The user portion processor 116 calculates the vehicle trajectory based upon the time at which the vehicle passes through certain locations or the pattern of movement as determined by the sequence of positions of the vehicle. The vehicle trajectory includes speed and direction to form a velocity vector; Burns teaches comparing trajectory in [0015] e. correlating the traffic alert along the comparing the received traffic alert information location and the predicted vehicle route to correlate if the received traffic alert information location and the predicted vehicle route coincide;) based on inertial information from an inertial internal sensor of a first vehicle and location information from at least one of: a position sensor of the first vehicle, or a navigation system of the first vehicle; which represents a first movement of a first vehicle at a position; the inertial information from the inertial sensor of the first vehicle including at least one of: a velocity of the first vehicle, or an acceleration of the first vehicle;  (Lindsay in-vehicle sensors 35, 37, and wheel speed sensors to detect velocity and acceleration of the vehicle, as in Par. [0047], [0048], and [0049]. 
[0047]...Various sensors 35 37 may be used to determine the various driving activities indicating acceleration and deceleration. Sensor 35 37 input is received. In certain configurations, sensors 35 37 are affixed directly to the vehicle 08. 
[0048] Representative sensors may include inertial sensors 35 (e.g. accelerometers, gyroscopes, and the like), wheel speed sensors, differential speed sensors, global navigation satellite systems such as GPS 37, ... The sensors may provide information related to the vehicle, such as speed, …or other direct or indirect measures of location or velocity.
[0049]...the sensors may be included in the vehicle 08.)
B.2) reading, by the server, (Burns teaches “by the server” as processing by the user portion (i.e. server) 104 in Fig. 1 and in Par. [0008] …The user portion includes a user portion receiver in communication with the server portion to receive the transmitted traffic alert information in the user portion,...) in at least one second item of vehicle-trajectory information (Burns teaches first items of a trajectory and creating a reference-trajectory through [0008]  The user portion processor also sums and stores the time-stamped positions along the route in the historical route database for later reference; Burns teaches first coordinate of the position information of vehicle trajectory, GPS, inertial equipment (sensors, etc.) in  [0047] The user portion 104 includes the user portion receiver 112, which receives the traffic alert information from the server portion 102. The combination of the server portion transmitter 110 and the user portion receiver 112 preferably form a communication device 120. The user portion also includes a position locator 114 for determining a time-stamped position of the user portion. The position locator 114 includes a means for identifying a current position preferably including a latitude and longitude location along with a position time-stamp. Non-limiting examples of the position locator 114 include, but are not limited to, a Global Positioning System (GPS), laser or inertial positioning equipment, and roadside electronic markers that identify a current position.; Burns further teaches creating a vehicle trajectory in [0048]  The user portion processor 116 calculates the vehicle trajectory based upon the time at which the vehicle passes through certain locations or the pattern of movement as determined by the sequence of positions of the vehicle. The vehicle trajectory includes speed and direction to form a velocity vector; Burns teaches comparing trajectory in [0015] e. correlating the traffic alert along the predicted vehicle route by comparing the received traffic alert information location and the predicted vehicle route to correlate if the received traffic alert information location and the predicted vehicle route coincide;) based on inertial information from an inertial internal sensor of a second vehicle and location information from at least one of: a position sensor of the second vehicle, or a navigation system of the second vehicle; which represents a second movement of the first vehicle or of a second vehicle at the position; the inertial information from the inertial sensor of the second vehicle including at least one of: a velocity of the second vehicle, or an acceleration of the second vehicle;  (Lindsay in-vehicle sensors 35 and 37 to detect location and position of the vehicle, as in Par. [0047], [0048], and [0049]. 
[0047]...Various sensors 35 37 may be used to determine the various driving activities indicating acceleration and deceleration. Sensor 35 37 input is received. In certain configurations, sensors 35 37 are affixed directly to the vehicle 08. 
[0048] Representative sensors may include inertial sensors 35 (e.g. accelerometers, gyroscopes, and the like), wheel speed sensors, differential speed sensors, global navigation satellite systems such as GPS 37, and/or any other appropriate sensors. The sensors may provide information related to the vehicle, such as speed, …or other direct or indirect measures of location or velocity.
[0049]...the sensors may be included in the vehicle 08.)
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine and modify the invention of Burns with the teachings of Lindsay by taking into account using inertial sensors on board of the vehicle to detect and collect vehicle velocity and acceleration. Benefits of using onboard sensors include increasing data accuracy and reducing the time in collecting the data, which will enable faster and more accurate response on the road for the vehicle to avoid obstacles, accidents, and vehicle maintenance costs.  

Regarding claim 15, 
(Previously Presented) The method of claim 14, (as aforementioned). 
 wherein the at least one item of reference-trajectory information represents an avoidance trajectory. (Burns, [0073] The automobile user portion 500 receives the traffic alert and the processor determines that the traffic alert is along the calculated vehicle trajectory as well as the predicted route. The traffic alert is output to the output device. With minimal effort the user is able to alter the route and avoid the traffic jam.)

Regarding claim 16, 
(Previously Presented) The method of claim 14, (as aforementioned). 
	Burns does not explicit teaches, wherein the at least one item of reference-trajectory information represents a pothole drive-through trajectory.  
	Suarez, however in the same art of endeavor, teaches, wherein the at least one item of reference-trajectory information represents a pothole drive-through trajectory.  (one item of reference-trajectory information being the radio waves—as in Suarez, Abstract: The automobile can receive and process returned radio waves to determine if the road has a non-uniformity, such as a significant pothole or speed bump,; and represents a pothole drive-through trajectory—as in [0043] the non-uniformity 130 can be a pothole and the vehicle 110 can be an automobile. Since the non-uniformity 130 is along the plane of the second antenna 110B, the non-uniformity 130 will not impact the tires of the vehicle 110 if the vehicle 110 continues in a straight driving trajectory. Therefore, the notification can indicate to the drive to continue driving the vehicle 110 straight (or swerve if appropriate) to avoid the pothole.)
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine and modify the teachings of Burns and Suarez by taking into account the aforementioned teachings by Suarez to use returned radio waves to form and represent a (Suarez, [Abstract] The automobile can receive and process returned radio waves to determine if the road has a non-uniformity, such as a significant pothole or speed bump. If the road has the non-uniformity, then a driver of the automobile can be alerted so the driver can decide if evasive action should be taken and take such action if appropriate.  Benefits of avoiding potholes include reducing wear-and-tear of the vehicle and avoiding collisions. (Chen, [0005] The present invention provides a robust method and apparatus that effectively warns users when there is a potential for collision)

Regarding claim 17, 
(Previously Presented) The method of claim 14, wherein the first item of vehicle- trajectory information and/or the second item of vehicle-trajectory information represents vehicle-trajectory information, and wherein the vehicle trajectory information is determined by performing the following:  (Burns, [0048] The vehicle trajectory includes speed (first item) and direction (second item) to form a velocity vector.)
reading in at least one item of the inertial information (Burns, [0048] The vehicle trajectory includes speed and direction to form a velocity vector.) that indicates at least one parameter of a movement of a vehicle during travel; (Burns, [0048] The user portion processor 116 calculates the vehicle trajectory based upon the time at which the vehicle passes through certain locations or the pattern of movement as determined by the sequence of positions of the vehicle.)
reading in the location information which indicates the position of the vehicle during the movement; (Burns, [0048] The user portion processor 116 receives position data from the position locator 114 to derive a time-stamped estimate of the vehicle's location. The user portion processor 116 calculates the vehicle trajectory based upon the time at which the vehicle passes through certain locations or the pattern of movement as determined by the sequence of positions of the vehicle.) 
determining the vehicle-trajectory information using the inertial information (Burns, [0048] The vehicle trajectory includes speed and direction to form a velocity vector.) and the location information, (Burns, [0013] c. calculating a vehicle trajectory based on the received time-stamped position;) the vehicle-trajectory information representing the movement of the vehicle at the position.  (Burns, [0048] The user portion processor 116 calculates the vehicle trajectory based upon the time at which the vehicle passes through certain locations or the pattern of movement as determined by the sequence of positions of the vehicle. The vehicle trajectory includes speed and direction to form a velocity vector.)

	Regarding Claim 24, 
	(Previously Presented) The method of claim 14, (as aforementioned, Burns in view of Suarez teaches claim 14) wherein the reading in, by the server, (Burns teaches “by the server” as processing by the user portion (i.e. server) 104 in Fig. 1 and in Par. [0008] …The user portion includes a user portion receiver in communication with the server portion to receive the transmitted traffic alert information in the user portion,...) of the first item of vehicle-trajectory information includes receiving a transmission of the first item of vehicle-trajectory information from the first vehicle, (Burns teaches first item of a trajectory (i.e. location) and creating a reference-trajectory through [0008] The user portion processor also sums and stores the time-stamped positions along the route in the historical route database for later reference; Burns teaches first coordinate of the position information of vehicle trajectory, GPS, inertial equipment (sensors, etc.) in  [0047] … The position locator 114 includes a means for identifying a current position preferably including a latitude and longitude location along with a position time-stamp. Non-limiting examples of the position locator 114 include, but are not limited to, a Global Positioning System (GPS), laser or inertial positioning equipment, and roadside electronic markers that identify a current position.; Burns further teaches creating a vehicle trajectory in [0048]  The user portion processor 116 calculates the vehicle trajectory based upon the time at which the vehicle passes through certain locations or the pattern of movement as determined by the sequence of positions of the vehicle. The vehicle trajectory includes speed and direction to form a velocity vector; Burns teaches comparing trajectory in [0015] e. correlating the traffic alert along the predicted vehicle route by comparing the received traffic alert information location and the predicted vehicle route to correlate if the received traffic alert information location and the predicted vehicle route coincide;) and 
	the reading in, by the server, (Burns teaches “by the server” as processing by the user portion (i.e. server) 104 in Fig. 1 and in Par. [0008] …The user portion includes a user portion receiver in communication with the server portion to receive the transmitted traffic alert information in the user portion,...) of the second item of vehicle-trajectory information includes receiving a transmission of the second item of vehicle-trajectory information from the second vehicle.  (Burns teaches second item of a trajectory (i.e. velocity vector) and creating a reference-trajectory through [0008] The user portion processor also sums and stores the time-stamped positions along the route in the historical route database for later reference; Burns teaches first coordinate of the position information of vehicle trajectory, GPS, 0047] … The position locator 114 includes a means for identifying a current position preferably including a latitude and longitude location along with a position time-stamp. Non-limiting examples of the position locator 114 include, but are not limited to, a Global Positioning System (GPS), laser or inertial positioning equipment, and roadside electronic markers that identify a current position.; Burns further teaches creating a vehicle trajectory in [0048]  The user portion processor 116 calculates the vehicle trajectory based upon the time at which the vehicle passes through certain locations or the pattern of movement as determined by the sequence of positions of the vehicle. The vehicle trajectory includes speed and direction to form a velocity vector; Burns teaches comparing trajectory in [0015] e. correlating the traffic alert along the predicted vehicle route by comparing the received traffic alert information location and the predicted vehicle route to correlate if the received traffic alert information location and the predicted vehicle route coincide;)

	Claim 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Burns, further in view of Lindsay, Suarez, and Krishnan (US 20190156150 A1, hereafter referred to as Krishnan).
Regarding claim 21, 
Burn teaches  (New) The method of claim 11, (as aforementioned)
Burns does not explicitly teach, further comprising transmitting, by the vehicle, the determined vehicle-trajectory information to a server device. 
Krishnan, however, teaches, further comprising transmitting, by the vehicle, the determined vehicle-trajectory information to a server device. (Krishnan teaches transmitting trajectory information to a server, as in [0304]...The app starts gathering data from sensor set 2200 when the candidate starts driving (for example: by detecting changing GPS coordinates that corresponds to driving, or the starting of the engine, or a manual input, or using the phone's IMU). Camera(s) capture the driver's eye movements, which are stored along with the GPS data and timestamps. This stored data is uploaded onto a central server of the company whenever there is an internet connection available (or as setup by the driver on the phone's preferences). Multiple such paths are uploaded over the course of time (days, weeks or months). This data on the central server is served to trained evaluators, EDs, AI systems or databases for ranking the driver for each segment of each path according the schemes of FIG. 29a, FIG. 29b, FIG. 31. An elimination might occur if the driver is under-performing compared to the peer group or a threshold score/condition has been reached, for example, a severe accident causing loss of life, or very poor attention. Such an elimination has previously been discussed. In another elimination criterion, segments that do not have a minimum number of drivers (for example, at least 100 drivers) can be discarded.)
Therefore, it would have been obvious to a person of ordinary skills in the art at the time of filing to combine and modify the teachings of Burns and Krishnan by taking into account the teachings by Krishnan to transfer (i.e. upload) vehicle trajectory information to a central server to achieve the benefits of aggregating data from different drivers and driving experience and applying AI or other algorithms to evaluate driver performance, train and improve driving skills for more drivers.  

Regarding claim 22, 
(Previously Presented) The method of claim 21, further comprising receiving, by the vehicle, locating information from the server device, which indicates a position of a located pothole. 
It is noted that to a person with ordinary skills in the art in computing, it is a common practice, under a client/server environment, to shift the computing and/or processing function is performed between a server or a client (in this case a computer onboard a vehicle) depending on the processing power and need in processing speed and need in consuming and sharing of the results. 
Burns teaches gathering alert information from a variety of sources and transmitting (sending/downloading) alert information from a server to vehicles (clients/user portion) (as in [0005] ...The server portion provides the user portion with the collected, compiled, and transmitted traffic alert information, including a traffic alert location.)  Burns does not explicitly teach uploading information directly from vehicles to a server.  
Krishnan, however, teaches gather information, including pothole information, inertial information and trajectory/position time series information, through various sensors on multiple vehicles and then upload these information to a central server, as well as the benefits of uploading date to the central server and later distribute the data to vehicles to train and/or alert drivers, as in [0156] ...vibration sensors (2242) that detect unusual vibration of the vehicle, for example, from rumble strips, alert strips, speed bumps, gravel, and potholes.; and [0304]...The app starts gathering data from sensor set 2200 when the candidate starts driving (for example: by detecting changing GPS coordinates that corresponds to driving, or the starting of the engine, or a manual input, or using the phone's IMU). Camera(s) capture the driver's eye movements, which are stored along with the GPS data and timestamps. This stored data is uploaded onto a central server of the company whenever there is an internet connection available (or as setup by the driver on the phone's preferences). Multiple such paths are uploaded over the course of time (days, weeks or months). This data on the central server is served to trained evaluators, EDs (expert drivers), AI systems or databases for ranking the driver for each segment of each path according the schemes of FIG. 29a, FIG. 29b, FIG. 31. An elimination might occur if the driver is under-performing compared to the peer group or a threshold score/condition has been reached, for example, a severe accident causing loss of life, or very poor attention. Such an elimination has previously been discussed. In another elimination criterion, segments that do not have a minimum number of drivers (for example, at least 100 drivers) can be discarded.; and [0139]...When there is a mix of AVs and non-AVs on the road, the arrangement of this embodiment can be used for concurrent or near real-time training of AVs on the road if the vehicles are connected to a central server or are in communication with each other. This becomes important if a new outside event has suddenly become significant, for example: strikes/demonstrations, concerts, ball games occurring in the vicinity. ...Such an arrangement (with or without road facing cameras) can also be used to alert emergency/police personnel or maintenance/regulatory authorities during situation like: pothole in road, leaking water main by the roadside, spill/debris on road, accident on road, drunks leaving a bar etc.)
Therefore, it would have been obvious to a person of ordinary skills in the art at the time of filing to combine and modify the teachings of Burns and Krishnan by taking into account the teachings by Krishnan to detect and transfer (i.e. upload) pothole information to a central server and then download the located pothole information to vehicles to achieve the benefits of 

Regarding claim 23, 
(Previously Presented) The method of claim 22, further comprising outputting, by the vehicle, a warning regarding the located pothole, where the warning includes at least one of: an acoustic warning, or a visual warning. (In addition to aforementioned reasons to reject claim 22 under 35 U.S.C. 103, Burns teaches multiple output modes including visual and audio, as in [0047]...If the traffic alert is correlated then an alert signal is sent to the user by an output device 118. The output device 118 announces the traffic alert, and any other pertinent information, potentially including, but not limited to the severity and estimated duration of the alert. Multiple output modes are possible and the traffic alert output device 118 may include, as non-limiting examples: a visual display, a map display, a heads-up visual traffic alert display system, a voice or a synthesized speech to announce the traffic alert and describe the location and any other encoded information, a natural language (NL) audio traffic alert interface, and audio warning sounds.)

Regarding claim 25, 
(Previously Presented) The method of claim 24, (as aforementioned Burns in view of Suarez and Krishnan teach claim 24) wherein the providing, by the server, (Burns teaches “by the server” as processing by the user portion (i.e. server) 104 in Fig. 1 and in Par. [0008] …The user portion includes a user portion receiver in communication with the server portion to receive the transmitted traffic alert information in the user portion,...) the locating information which indicates the position of the located pothole includes transmitting the locating information to a third vehicle.
It is noted that to a person with ordinary skills in the art in computing, it is a common practice, under a client/server environment, once an information is uploaded to a server, it can be easily downloaded (or transmitted) to a client (such as a computing system onboard a vehicle).  
Burns teaches gathering alert information from a variety of sources and transmitting (sending/downloading) alert information from a server to vehicles (clients/user portion) (as in [0005] ...The server portion provides the user portion with the collected, compiled, and transmitted traffic alert information, including a traffic alert location.)  Burns does not explicitly teach identifying a pothole nor uploading information directly from vehicles to a server.  
Krishnan, however, teaches gather information, including pothole information, inertial information and trajectory/position time series information, through various sensors on multiple vehicles and then upload these information to a central server, as well as the benefits of uploading date to the central server and later distribute the data to vehicles to train and/or alert drivers, as in [0156] ...vibration sensors (2242) that detect unusual vibration of the vehicle, for example, from rumble strips, alert strips, speed bumps, gravel, and potholes.; and [0304]...The app starts gathering data from sensor set 2200 when the candidate starts driving (for example: by detecting changing GPS coordinates that corresponds to driving, or the starting of the engine, or a manual input, or using the phone's IMU). Camera(s) capture the driver's eye movements, which are stored along with the GPS data and timestamps. This stored data is uploaded onto a central server of the company whenever there is an internet connection available (or as setup by the driver on the phone's preferences). Multiple such paths are uploaded over the course of time (days, weeks or months). This data on the central server is served to trained evaluators, EDs (expert drivers), AI systems or databases for ranking the driver for each segment of each path according the schemes of FIG. 29a, FIG. 29b, FIG. 31. An elimination might occur if the driver is under-performing compared to the peer group or a threshold score/condition has been reached, for example, a severe accident causing loss of life, or very poor attention. Such an elimination has previously been discussed. In another elimination criterion, segments that do not have a minimum number of drivers (for example, at least 100 drivers) can be discarded.; and [0139]...When there is a mix of AVs and non-AVs on the road, the arrangement of this embodiment can be used for concurrent or near real-time training of AVs on the road if the vehicles are connected to a central server or are in communication with each other. This becomes important if a new outside event has suddenly become significant, for example: strikes/demonstrations, concerts, ball games occurring in the vicinity. ...Such an arrangement (with or without road facing cameras) can also be used to alert emergency/police personnel or maintenance/regulatory authorities during situation like: pothole in road, leaking water main by the roadside, spill/debris on road, accident on road, drunks leaving a bar etc.)
Therefore, it would have been obvious to a person of ordinary skills in the art at the time of filing to combine and modify the teachings of Burns, Suarez, and Krishnan by taking into account the teachings by Krishnan to detect and transfer (i.e. upload) pothole information to a central server and then download the located pothole information to multiple vehicles to achieve the benefits of aggregating data from different drivers and driving experience and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHOU whose telephone number is (571)272-5478. The examiner can normally be reached on M-F, 8:00a.m.-4:30p.m EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to 

/W.Z./
Examiner, Art Unit 3665  
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665